DETAILED ACTION
This action is a response to an application filed 12/20/2019 in which claims 1-12.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL: Huawei “SR Triggering and cancellation”, herein Huawei
As to claim 1, Huawei teaches a method for a user equipment to request uplink resource in a wireless communication system, the method comprising: 
configuring multiple logical channels (Huawei page 2 proposal 3 different logical channels with different SR configurations) ;
 triggering a scheduling request (SR) associated with a first logical channel of the multiple logical channels (Huawei page 2 first paragraph for each SR triggered the UE can select the PUCCH resource corresponding to the LCH which triggers this specific SR); and
 if there is no SR resource corresponding to the first logical channel and if there is no on- going SR transmission on an SR resource corresponding to a second logical channel, initiating a random access procedure (Huawei section 2.2 if there is no valid PUCCH resource for SR configured in any TTI a random access procedure can be initiated) 


	As to claim 7, Huawei teaches User Equipment (UE) for operating in a wireless communication system, the UE comprising: 
a Radio Frequency (RF) module (Huawei section 2.2 UE (RF module)); and 
a processor operably coupled with the RF module and configured to (Huawei section 2.2 UE (RF module)): 
configuring multiple logical channels (Huawei page 2 proposal 3 different logical channels with different SR configurations);  
triggering a scheduling request (SR) associated with a first logical channel of the multiple logical channels (Huawei page 2 first paragraph for each SR triggered the UE can select the PUCCH resource corresponding to the LCH which triggers this specific SR); and
 	if there is no SR resource corresponding to the first logical channel and if there is no on- going SR transmission on an SR resource corresponding to a second logical channel, initiating a random access procedure (Huawei section 2.2 if there is no valid PUCCH resource for SR configured in any TTI a random access procedure can be initiated) 



As to claim 2, Huawei teaches the method of claim 1, wherein all pending SR(s) are canceled when the random access procedure is initiated (Huawei section 2.2 proposal 8 all pending SR(s) shall be cancelled once random access is triggered)

Claim 8 is rejected for the same reasons stated in claim 2.



As to claim 4, Huawei teaches the method of claim 1, wherein if there is no SR resource corresponding to the first logical channel but if there is any on-going SR transmission on the other SR resource, the any on-going SR transmission is maintained on the other SR resource, without initiating the random access procedure (Huawei page 2 paragraph 5 in case each LCH has its associated PUCCH resources as discussed above, then once there is a pending SR triggered by a LCH the UE shall check whether PUCCH for this LCH is available , if the PUCCH is valid, the UE shall instruct the physical layer to signal the SR on the PUCCH corresponding to the LCH)


	Claim 10 is rejected for the same reasons stated in claim 4.


As to claim 5, Huawei teaches the method of claim 1, wherein the SR resource includes a physical uplink control channel (PUCCH) resource (Huawei page 2 paragraph 5 in case each LCH has its associated PUCCH resource)

Claim 11 is rejected for the same reasons stated in claim 5.


As to claim 6, Huawei teaches the method of claim 1, wherein if there is an SR resource corresponding to the first logical channel, an SR is transmitted using the SR resource corresponding to the first logical channel (Huawei page 2 paragraph 5 in case each LCH has its associated PUCCH resources as discussed above, then once there is a pending SR triggered by a LCH the UE shall check whether PUCCH for this LCH is available , if the PUCCH is valid, the UE shall instruct the physical layer to signal the SR on the PUCCH corresponding to the LCH)

	Claim 12 is rejected for the same reasons stated in claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei and Hu et al. (Pub. No.: 2016/0066328), herein Hu.
As to claim 3, Huawei teaches the method of claim 1, 

Huawei does not teach 
wherein the first logical channel has no mapped SR resource, and the second logical channel has a mapped SR resource.  

However Hu does teach

wherein the first logical channel has no mapped SR resource, and the second logical channel has a mapped SR resource (Hu [0005] the primary carrier has no available PUCCH resource when the SR  is triggered [0135] the SR or BSR corresponds to a secondary carrier, the SR in a pending state is sent on a carrier or carrier group on which a specified uplink resource is configured)

	It would have been obvious before the effective filing of the claimed invention to combine the teachings of Huawei with Hu, because Hu [0135] teaches us a problem of a delay in sending the SR is resolved, and the SR can be flexibly sent according to specific configuration statuses of uplink resources of carriers.

	Claim 9 is rejected for the same reasons stated in claim 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467